McMillian, Judge,
concurring fully and specially.
I concur fully with Division 1. However, with respect to Division 2, although I agree that the motion to suppress should have been denied, I would do so for a different reason. Thus, I concur specially in Division 2.
It is axiomatic that a police officer who observes a traffic violation is authorized to conduct a traffic stop of the vehicle in question. Once a valid traffic stop has been effected, the Fourth Amendment prohibits the officer from unreasonably prolonging the stop beyond the time required to fulfill the purpose of the stop without a reasonable articulable suspicion of other illegal activity.
Young v. State, 310 Ga.App. 270, 272 (712 SE2d 652) (2011). Our court has held that once an officer detects the odor of illegal narcotics, there is reasonable articulable suspicion to detain the defendant and investigate possible criminal activity. See Warren v. State, 314 Ga. App. 477, 483 (724 SE2d 404) (2012) (“When the officer smelled marijuana and observed [the defendant’s] appearance and demeanor, he had reasonable articulable suspicion to further detain [the defendant] to investigate possible criminal activity.”); Bailey v. State, 283 Ga. App. 365, 368 (641 SE2d 548) (2007) (odor of marijuana smoke provided reasonable articulable suspicion of criminal activity and justified continued detention of defendant).
On appeal, Westmoreland contends that the traffic stop was illegally prolonged by approximately 50 minutes to await the arrival of a drug dog, citing State v. Thompson, 256 Ga. App. 188 (569 SE2d 254) (2002) and Martin v. State, 316 Ga. App. 220 (729 SE2d 437) (2012). However, the officer who was trained and experienced in recognizing the chemical odors associated with the manufacture of methamphetamine testified that he detected those chemical odors immediately after the initial stop and called for the drug dog. In contrast, in Thompson and Martin and similar cases, this court has found that a traffic stop was unreasonably prolonged to wait for a drug dog when there was no indication that the defendant was or had been engaged in any illegal drug related activity. Thompson, 256 Ga. App. at 189 (nervous behavior and strong smell of laundry detergent or dryer sheets not sufficient to prolong stop for 20 minutes for drug dog); Martin, 316 Ga.App. at 224 (no reasonable articulable suspicion *302to prolong stop for drug dog when known drug dealer was found sleeping in a car in a parking lot with permission of the owner).
Decided June 17, 2013.
Martin C. Puetz, for appellant.
Ashley Wright, District Attorney, Walter P. Morris, Rex T. Myers, Assistant District Attorneys, for appellee.
Accordingly, the trial court correctly denied the motion to suppress.1

 Because the officer was authorized to detain Westmoreland for further investigation based on this reasonable articulable suspicion of criminal activity, I would not reach the issue of whether he also had probable cause to search based solely on the detection of the odors associated with the manufacture of methamphetamine.